Citation Nr: 0611328	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served in the Philippine Guerrilla and Regular 
Philippine Army from February 15, 1945, to February 26, 1946.  
The veteran died in November 2001.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A death certificate shows that the veteran died on 
November [redacted], 2001.

2.  At the time of his death, the veteran did not have 
pending any claim for VA benefits, nor was had he been 
awarded pension or compensation for any disability due to 
disease or disability incurred during recognized service.

3.  The veteran served in the Philippine Guerrilla and 
Regular Philippine Army from February 15, 1945, to February 
26, 1946.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to accrued benefits.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2005).

2.  There is no legal entitlement to VA death pension 
benefits.  38 U.S.C.A. §§ 107(a), 1521, 5103A, 5107 (West. 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim; (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b) (2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall...take 
due account of the rule of prejudicial error")."  The 
timing requirement enunciated in Pelegrini II applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess v. Nicholson, No. -1-
1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id. It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).

In this case, since the issues of entitlement to accrued 
benefits and nonservice-connected death pension benefits are 
being denied as a matter of law, for reasons set out below, 
the Board finds that VCAA notice is not required.  There is 
no prejudice to the appellant by this action because the 
outcome of the claims turns on the law.  Also, we note that a 
remand for the purpose of issuing such notice would only 
delay the claim and have no effect on the issues being 
decided in this case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

II.  Claims

The appellant filed VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse of Child in May 2003.  
She has advanced no specific arguments regarding these claims 
other than reporting that the veteran died "due to his 
service connected disability, residuals for Acute Respiratory 
Failure."  See VA Form 21-41-38, dated June 2003.

A.  Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2002); see 38 C.F.R. § 
3.152(b) (2005).  However, applicable law and VA regulations 
further stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2005).

The evidence shows that the appellant died in November 2001.  
The file reflects that there were no claims pending at the 
time of his death.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the veteran's death.

Moreover, it is clear that the appellant did not file her 
application for accrued benefits within one year of the 
veteran's death.  In March 2003, the appellant requested the 
appropriate VA forms and the application for benefits was, 
thereafter, received in May 2003, more than one year after 
the veteran's death in November 2001.

The claims file is absent any evidence that the decedent had 
a claim pending for any VA benefit at the time of his death, 
and, since the appellant did not file her application for 
accrued benefits within one year after the date of his death, 
she is not legally entitled to this benefit.  38 C.F.R. § 
3.1000(c); see 38 C.F.R. § 3.152(b).  The law pertaining to 
eligibility for accrued benefits is dispositive of this 
issue; the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that, although the appellant may have been 
unaware of the requirement that a claim for accrued benefits 
be submitted within one year after the decedent's death, the 
Court has held that alleged ignorance cannot be used as an 
excuse for failure to follow a promulgated regulation.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  Persons 
dealing with the Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  Morris supra. at 265.

B.  Death Pension

VA benefits are available for certain types of Philippine 
service, under specific circumstances.  38 C.F.R. §§ 3.40, 
3.41 (2005) (redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 
Fed. Reg. 66,763-66,767 (December 27, 2001)).  Service as a 
Philippine Scout, with certain exceptions, is included for 
pension, compensation, dependency and indemnity compensation, 
and burial allowances.  Service in the Commonwealth Army of 
the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
United States Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, is included 
for compensation benefits, but not for pension or burial 
benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.8, 
3.40(d) (1) (2005).  Service as a guerilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status.  Id. See 
also, 38 C.F.R. § 3.40(a) (2005).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. §3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  See Soria, 118 F. 3d at 
749.

The Board has carefully reviewed the entire claims folder.  
Department of Army Records Center (DARC) Form 632, received 
June 1986, shows that the veteran served in the Philippine 
Guerrilla and Regular Philippine Army from February 15, 1945, 
to February 26, 1946.  The veteran does not have qualifying 
service. . This is a case in which the law is dispositive; 
basic eligibility for VA death pension benefits is precluded 
inasmuch as the veteran had no qualifying service. Therefore, 
the appeal must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Accrued benefits are denied.

Nonservice connected death pension is denied.


REMAND

As indicted above, the VCAA imposes obligations on VA in 
terms of its duty to notify and assist claimants.  With 
respect to the issue of entitlement to service connection for 
the cause of the veteran's death in this case, the RO advised 
the appellant-claimant of the essential VCAA elements (1) - 
(3) by a letter dated June 2003; however, she was not advised 
at this time or at any other time to submit pertinent 
evidence in her possession to the claim(s), the fourth 
critical element of the duty to assist and notify rubric 
under the VCAA.  Additionally, the appellant was not informed 
of the effective date of an award, in the event her claim was 
awarded.  The natural effect of this failure was to prejudice 
the appellant because it precluded her from participating 
effectively in the processing of the claim.  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) (VA did 
not fulfill notice obligations and the effect was prejudicial 
to the appellant), Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess v. Nicholson, No. -1-1917 (U.S. Vet. App. 
March 3, 2006) and (Hartman, No. 02-1506) (VCAA content 
elements); see also 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2005).  The Board finds 
that the appellant has been prejudiced by the action and, 
therefore, remand is required for the issue of entitlement to 
service connection for the cause of the veteran's death.

In view of the above, the issue of entitlement to service 
connection for the cause of the veteran's death is REMANDED 
to the RO for the following action.

1.  VCAA notice that addresses each 
content elements, including notice to the 
appellant to submit any pertinent 
evidence in her possession and notice of 
the effective of an award of service 
connection for the cause of the veteran's 
death, must be provided to the appellant.  
Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006) (ideally VCAA notice 
would be contained in a single 
communication from VA; the VCAA law 
requires that "the claimant be given the 
required information prior to the VA's 
decision" and "in a form that enable 
the claimant to understand the process, 
the information that is needed, and who 
will be responsible for obtaining that 
information."); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess v. 
Nicholson, No. -1-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) 
(addressing the content requirements); 
see 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); see also 38 C.F.R. § 3.159 
(2005).

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of death.  If 
the claim remains denied, the appellant 
and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  Thereafter, the claim should be 
returned to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


